EXHIBIT 10.11 CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST.COPIES OF THE EXHIBITS CONTAINING THE OMITTED INFORMATION HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.THE OMITTED PORTIONS OF THIS DOCUMENT ARE MARKED WITH ”” [***]”. DISTRIBUTION AGREEMENT This Distribution Agreement (this "Agreement") is made and entered into as of August 17, 2007 (the "Effective Date"), by and between Zimmer Dental, Inc., a Delaware corporation ("Zimmer"), and Tutogen Medical, Inc., a Florida corporation ("Tutogen"). Recitals A.Tutogen develops, manufactures and markets bio-implants and medical devices for tissue and bone repair and other surgical solutions, including the Products (as defined below). B.Zimmer distributes a variety of dental products manufactured by itself and others. C.Zimmer and Tutogen are currently parties to the following agreements (in each case, as amended) (i) the U.S. Service Agreement dated September 29, 2000 (the "U.S. Agreement"), (ii) the Xenograft Distribution Agreement dated September 29, 2000 (the "Xenograft Agreement"), (iii) the Canadian Distribution Agreement dated August 1, 2004 (the "Canada Agreement"), and (iv) the Agreement to Distribute Tutogen Products dated January 1, 2006 (the "Latin America Agreement"). D.Tutogen desires to appoint Zimmer as the exclusive distributor of the Products throughout the Exclusive Territory (as defined below) and as a non-exclusive distributor of the Products throughout the Non-Exclusive Territory (as defined below) for all uses and applications in the Field (as defined below), and Zimmer desires to accept such appointment, all in accordance with the terms and conditions of this Agreement. Agreement In consideration of the mutual covenants contained in this Agreement, Zimmer and Tutogen agree as follows: ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION 1.1.Definitions. (a)Terms Defined in this Article.For purposes of this Agreement, the following terms shall have the following meanings: "Affiliate" means, with respect to an entity, a Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the entity.For this purpose, "control" of an entity means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of the entity, whether through the ownership of voting securities, by contract or otherwise. "Applicable Laws" means all applicable common law, statutes, ordinances, rules, regulations or orders of any Governmental Authority, including Regulatory Laws. "Business Day" means any day other than a Saturday, a Sunday or a day on which banks in NewYork are authorized or obligated by law or executive order to remain closed. "Change of Control" means, with respect to an entity, a transaction or series of related transactions as a result of which a Person or group of Persons acting in concert directly or indirectly acquires control of the entity or acquires ownership of all or substantially all of its assets.The transaction(s) may be in any form or combination of forms, including an issuance of voting securities, a grant of one or more proxies, a merger (whether or not the entity survives), a consolidation, a share exchange, a reorganization or an asset sale.For this purpose, "control" of an entity means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of the entity, whether through the ownership of voting securities, by contract or otherwise. "Exclusive Territory" means the countries and jurisdictions listed on Exhibit A attached hereto, including those countries and jurisdictions added pursuant to Section 2.2 hereof. "Field" means any and all dental and oral maxillofacial applications. "Field Action" means any correction or removal action by Zimmer or Tutogen due to safety, efficacy, quality or regulatory compliance concerns, including actions to recover title to or possession of, or to halt distribution of, Products that previously have been shipped to customers. "Governmental Authority" means any country in which the Product is manufactured, sterilized, marketed, sold, tested, investigated or otherwise regulated, and all states or other political subdivisions thereof and supranational bodies applicable thereto, including the European Union, and all agencies, commissions, officials, courts or other instrumentalities of the foregoing. "Insolvency Event" means that the Party (a)has commenced a voluntary proceeding under any insolvency law, (b)had an involuntary proceeding commenced against it under any insolvency law which has continued undismissed or unstayed for sixty(60) consecutive days, (c)had a receiver, trustee or similar official appointed for it or for any substantial part of its property, (d)made an assignment for the benefit of creditors or (e)had an order for relief entered with respect to it by a court of competent jurisdiction under any insolvency law.For purposes hereof, the term "insolvency law" means any applicable bankruptcy, insolvency or other similar law now or hereafter in effect. "Intellectual Property" means (a)discoveries, inventions, improvements, concepts and ideas, whether or not patentable, (b)works of authorship fixed in a tangible medium of expression, (c)Trademarks, (d)trade secrets and know-how and (e)all proprietary rights relating thereto, including all applications, registrations and renewals in connection therewith. - 2 - "Marketing Approval" means, with respect to any country or jurisdiction, the act of the applicable Regulatory Authority that is necessary under applicable Regulatory Laws for the manufacture, marketing, distribution and sale of the Product in that country or jurisdiction, and satisfaction of all applicable regulatory and notification requirements and, to the extent applicable, the grant of Pricing Approval. "Non-Exclusive Territory" means [***]. "Party" means Zimmer or Tutogen, as the context requires. "Person" means any individual, group or entity, including Governmental Authorities. "Point of Destination" means the location to which a Product is to be shipped, as designated by Zimmer in the applicable firm order. "Pricing Approval" means, with respect to any country or jurisdiction in which Governmental Authorities determine the pricing at which products will be reimbursed, the approval, agreement, determination or decision by the applicable authorities establishing that pricing. "Products" means the Tutogen grafts set forth on Exhibit B hereto. "Product Complaint" means any expression by a ThirdParty of dissatisfaction relating to the identity, durability, reliability, safety, efficacy or performance of any Product, including actual or suspected product tampering, contamination, mislabeling or misformulation. "Regulatory Authority" means, with respect to any country or jurisdiction, any Governmental Authority involved in granting Marketing Approval or Pricing Approval or in administering Regulatory Laws in that country or jurisdiction. "Regulatory Laws" means all Applicable Laws governing (a)the import, export, testing, sterilization, investigation, manufacture, marketing or sale of the Product, (b)establishing recordkeeping or reporting obligations, (c)Field Actions or (d)similar regulatory matters. "Specifications" means, with respect to each Product, (a)Tutogen's design and functionality specifications relating to the Product, (b) any design and functionality specifications provided by Tutogen in its sales literature or other product documentation and (c)any specifications for manufacturing, testing, sterilization, storing, packaging, shipping or labeling the Product set forth in any approved application for Marketing Approval and any supplements and amendments thereto. "Territory" means the Exclusive Territory and the Non-Exclusive Territory. - 3 - "ThirdParty" means any Person other than the Parties and their Affiliates. "Trademarks" means all trademarks, service marks, trade dress, logos and trade names, together with all translations, adaptations, derivations and combinations thereof (including all goodwill associated therewith), and all applications, registrations and renewals in connection therewith. "Tutogen IP" means all Intellectual Property that is subject as of the Effective Date, or becomes subject during the Term, to Tutogen's control and that is necessary or useful for the manufacture, testing, use, promotion, marketing, sale or distribution of the Product. "UnitedStates" means the UnitedStates of America, including its territories, commonwealths and possessions. (b)Terms Defined Elsewhere.Capitalized terms not defined in Section1.1(a) shall have the meanings specified elsewhere in the text of this Agreement.Those terms include the following: Term Section Agreement Opening paragraph Binding Forecast 3.1 Canada Agreement Recitals Claim 7.1(c) Commercialization License 7.3 Confidential Information 6.1(a) Distribute 2.1(a) Effective Date Opening paragraph Forecast 3.1 Initial Term 10.1 Latin America Agreement Recitals Marketing Partners 2.1(a) Tutogen Opening paragraph Product Liability Claim 9.1(a) QA/RA Agreement 5.3 Renewal Term 10.1 Term 10.1 U.S. Agreement Recitals Xenograft Agreement Recitals Zimmer Opening paragraph 1.2.Rules of Construction. (a)When a reference is made in this Agreement to a Recital, an Article, a Section or an Exhibit, such reference is to a Recital, Article or Section of, or an Exhibit to, this Agreement, unless otherwise indicated. - 4 - (b)Whenever the words "include," "includes" or "including" are used in this Agreement, they shall be understood to be followed by the words "without limitation." (c)Pronouns, including "he," "she" and "it," when used in reference to any Person, shall be deemed applicable to entities or individuals, male or female, as appropriate in any given case. (d)Article, Section and other headings contained in this Agreement are for reference purposes only and are not intended to describe, interpret, define or limit the scope, extent or intent of any provision of this Agreement. (e)Standard variations on defined terms (such as the plural form of a term defined in the singular form, and the past tense of a term defined in the present tense) shall be deemed to have meanings that correlate to the meanings of the defined terms. ARTICLE II DISTRIBUTION 2.1.Distribution Rights. (a)Tutogen hereby grants to Zimmer, and Zimmer hereby accepts, the exclusive right to promote, market, sell and distribute (collectively, "Distribute") the Products throughout the Exclusive Territory for all uses and applications in the Field.Zimmer shall have the right to appoint ThirdParties ("Marketing Partners") to participate in the Distribution of the Products in the Exclusive Territory.Tutogen shall not, directly or indirectly, Distribute, or permit Distribution of, any allograft or xenograft products anywhere in the Exclusive Territory for any uses or applications in the Field, either on its own behalf or through any Affiliate or ThirdParty for as long as this Agreement is in effect. (b)Tutogen hereby grants to Zimmer, and Zimmer hereby accepts, a non-exclusive right to Distribute the Products (except for the Tutodent Product which will be branded under a separate name) throughout the Non-Exclusive Territory for all uses and applications in the Field.Zimmer shall have the right to appoint Marketing Partners to participate in the Distribution of such Products in the Non-Exclusive Territory. 2.2.Additional Countries for the Territory. (a)Upon the Effective Date, Zimmer shall have the exclusive right to Distribute human Products in [***] for use in the Field, and [***] shall be included within the Exclusive Territory solely for such purpose.Zimmer shall have the exclusive right to Distribute all Products in [***] for use in the Field no later than [***]. (b)Prior to Distributing, or permitting Distribution of, any Product for use in the Field in any country outside of the Territory, Tutogen first shall offer Zimmer the right to Distribute the Product in such country.Tutogen shall provide written notice to Zimmer regarding the proposed Distribution arrangement for the Product in such country and Zimmer shall have thirty (30) days from its receipt of Tutogen's written notice to notify Tutogen whether it is interested in the Distribution arrangement.If Zimmer notifies Tutogen within such 30-day period that it desires to Distribute the Product in such country, then the country shall be added to the Exclusive Territory.If Zimmer fails to respond to Tutogen within such 30-day period or if Zimmer notifies Tutogen that it is not interested in pursuing the Distribution arrangement, then Tutogen shall be free to Distribute, or permit Distribution of, the Product in such country.Notwithstanding the foregoing, after the Effective Date, Tutogen shall not enter into any agreements or other commitments that would limit or restrict Tutogen's ability to grant Zimmer exclusive Distribution rights for the Products in the Field in any country. - 5 - (c)It shall be Tutogen's responsibility to ensure that it has the unrestricted right to expand the Exclusive Territory (and thereby expand the geographic scope of Zimmer's exclusive Distribution rights) pursuant this Section 2.2 without violating, conflicting with, resulting in the breach of, or constituting a default under any contract or agreement to which Tutogen is a party or by which any of its properties or businesses are bound.Exhibit A to this Agreement shall be updated to reflect any countries added to the Exclusive Territory under this Section 2.2. 2.3.Competitive Products.[***] Nothing in this Agreement shall preclude Zimmer's third-party Marketing Partners from distributing and promoting any products that compete directly or indirectly with the Products, provided that such Marketing Partners are not distributing or promoting such products on behalf of Zimmer. 2.4.Marketing and Sales Activities.Zimmer shall have control and authority over its marketing activities for the Products in the Field.Zimmer's marketing and sales efforts may include development of collateral marketing materials, surgical training, attendance at professional tradeshows, and pre-clinical and clinical studies, at Zimmer's cost.Zimmer shall provide Tutogen with a reasonable opportunity to review and approve all marketing and collateral materials relating to the Products solely for purposes of compliance with Regulatory Laws, which approval shall not be unreasonably withheld or delayed. 2.5.Branding.The Products shall be branded as directed by Zimmer.Tutogen shall adapt packaging and labeling for the Products as instructed by Zimmer to meet Zimmer's branding standards.The costs for any change in branding will be borne by Zimmer. 2.6.Training Support.Tutogen shall provide, at no charge to Zimmer, a reasonable number of technical sales training sessions for sales personnel of Zimmer and its Marketing Partners, at times and locations mutually agreed by the Parties.Zimmer shall be primarily responsible for training end users in the field. 2.7.Sample Products.At Zimmer's request, Tutogen shall providea reasonable amount of sample Products for use with Zimmer's sales force, trade shows, promotional activities, training classes and the like.Transfer pricing for the sample Products is set forth in
